Case 20-06070-sms        Doc 24    Filed 02/17/21 Entered 02/17/21 11:45:22            Desc Main
                                   Document     Page 1 of 5



                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF GEORGIA
                                ATLANTA DIVISION


 IN RE:
                                                    Case No. 14-75160-sms
 ANTHONY CARVER MCCLARN,                            Chapter 13

       Debtor.


 ANTHONY CARVER MCCLARN,

       Plaintiff,

 v.                                                 Adversary No. 20-06070-sms

 CITIZENS TRUST BANK and LOANCARE,
 LLC,

       Defendants.


  PLAINTIFF’S RESPONSES AND OBJECTIONS TO CITIZENS TRUST BANK AND
               LOANCARE, LLC’S REQUESTS FOR ADMISSION

       COMES NOW Plaintiff, by and through the undersigned counsel of record, and hereby

responds to Defendants’ Interrogatories and Requests for Production as follows:

       Plaintiff objects to each stated request to the extent that said requests seek to invade the

attorney/client privilege, seek information protected by the attorney work product privilege, or to

the extent the requests are overly broad, unduly burdensome or otherwise exceed the permissible

scope of discovery under the Federal Rules of Civil Procedure. Plaintiff further objects to the

definitions and instructions set forth by the Defendant to the extent that said definitions and

instructions seek to impose obligations or requirements beyond those contemplated by the Federal

Rules of Civil Procedure. Subject to said objections and without waiving same, Plaintiff responds

to each enumerated request as follows:


                                                1
Case 20-06070-sms       Doc 24    Filed 02/17/21 Entered 02/17/21 11:45:22            Desc Main
                                  Document     Page 2 of 5



                             I.     REQUESTS FOR ADMISSIONS

       1.      Admit that you have not made any payments on the Loan since the payment

delivered on February 24, 2020, as identified in Paragraph 18 of your Complaint.

RESPONSE: Due to this matter pending with a disagreement over amount of funds due and

proper resolution of the complaint, Plaintiff has been putting aside funds to bring the loan

current pending resolution of the matter. Accordingly, Plaintiff is unable to admit or deny

this request, and therefore this request is denied.

       2.      Admit that the Consent Order required you to pay $15,794.24 to Citizens within

ten days of entry of the Consent Order.

RESPONSE: Admitted.

       3.      Admit that you failed to pay $15,794.24 to Citizens within ten days of entry of the

Consent Order.

RESPONSE: Plaintiff tendered payment of $15,794.24 on February 20, 2020. The delay, if

any, was caused by Defendants. Defendants provided, verbally and in writing, an incorrect

amount due on the Loan and denied Plaintiff online access. On February 20, 2020, even

though Defendants were still violating the Consent Order, the total of $15,794.24 was

tendered to Defendants in order to show Plaintiff’s good faith effort to comply with the

Consent Order and in an effort to help Defendants resolve their failures to comply. It was

hoped that once Defendants received the $15,794.24, they would update the Loan to reflect

the correct amount due and enable online access. Accordingly, Plaintiff is unable to admit

or deny this request, and therefore this request is denied.

       4.      Admit that you failed to comply with the terms of the Consent Order.

RESPONSE: Denied. See Response to No. 3.



                                                2
Case 20-06070-sms       Doc 24    Filed 02/17/21 Entered 02/17/21 11:45:22            Desc Main
                                  Document     Page 3 of 5



       5.     Admit that the Citizens and LoanCare have applied the February 24, 2020, payment

of $15,794.24 to the Loan.

RESPONSE: Admitted.

       6.     Admit that the application of the February 24, 2020, payment of $15,794.24

brought the Loan current through January 1, 2020.

RESPONSE: After reopening this case and filing this adversary, Defendants’ counsel has

made the representation that Plaintiff’s loan is current through January 1, 2020. However,

Plaintiff does not possess any additional information other than the representation made by

Defendants’ counsel. The said information is more available to Defendants. Accordingly,

Plaintiff is unable to admit or deny this request, and therefore this request is denied.

       7.     Admit that the Loan is currently in default.

RESPONSE: Due to this matter pending with a disagreement over amount of funds due,

Plaintiff has not been able to make the payment referenced in this request. However, Plaintiff

has the funds available to tender pending resolution of this matter. Accordingly, Plaintiff is

unable to admit or deny this request, and therefore this request is denied.

       8.     Admit that you do not have the financial ability to bring the Loan current.

RESPONSE: Plaintiff objects to this request to the extent that it is not relevant to the pending

proceeding. Denied.




                                               3
Case 20-06070-sms      Doc 24   Filed 02/17/21 Entered 02/17/21 11:45:22   Desc Main
                                Document     Page 4 of 5



Dated: February 17, 2021

                                        Respectfully submitted,
                                        JEFF FIELD & ASSOCIATES

                                        /s/ Christopher J. Sleeper
                                        ____________________________________
                                        CHRISTOPHER J. SLEEPER
                                        Attorney for Plaintiff
                                        State Bar No. 700884

342 North Clarendon Avenue
Scottdale, GA 30079
404-499-2700
contactus@fieldlawoffice.com




                                           4
Case 20-06070-sms       Doc 24    Filed 02/17/21 Entered 02/17/21 11:45:22             Desc Main
                                  Document     Page 5 of 5



                                CERTIFICATE OF SERVICE

       I hereby certify that I have this 17th day of February 2021, served the within and foregoing

pleading by placing a true and correct copy of same in the United States Mail, with first-class

postage affixed thereto, properly addressed as follows:

BRET J. CHANESS
Rubin Lublin, LLC
Suite 100
3145 Avalon Ridge Place
Peachtree Corners, GA 30071-1570

A. Christian Wilson
Simpson, Uchitel & Wilson, LLP
P. O. Box 550105
Atlanta, GA 30355-2505


Dated: February 17, 2021

                                             Respectfully submitted,
                                             JEFF FIELD & ASSOCIATES

                                             /s/ Christopher J. Sleeper
                                             ____________________________________
                                             CHRISTOPHER J. SLEEPER
                                             Attorney for Plaintiff
                                             State Bar No. 700884

342 North Clarendon Avenue
Scottdale, GA 30079
404-499-2700
contactus@fieldlawoffice.com




                                                5
